Citation Nr: 1317124	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  12-31 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for nerve damage to the right upper extremity.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to December 1954.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).

The Veteran submitted additional evidence to the Board in April 2013 without a waiver of RO consideration, which includes website information about the Battle on Pork Chop Hill during the Korean War as well as an article about PTSD in general, and noting an increased occurrence of substance abuse in veterans with PTSD.  This evidence was not of record at the time of the RO's September 2012 statement of the case, and thus has not been considered by the RO.  While the articles reference PTSD, the evidence is not pertinent to the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See 38 C.F.R. § 20.1304(c) (2012) ("Evidence is not pertinent if it does not relate to or have a bearing on the appellate issue or issues").  As discussed below, the Veteran's in-service combat stressor has been conceded by VA, and is not at issue in this case.  The issue is whether the Veteran's symptoms meet the criteria to establish a diagnosis of PTSD or other chronic psychiatric disability related to service.  Accordingly, the article regarding the Battle on Pork Chop Hill is not relevant to the Veteran's claim, because it does not have a bearing on the merits of the claim.  Similarly, the article noting the increased occurrence of PTSD in veterans with substance abuse disorders does not tend to show that the Veteran's current symptoms meet the criteria to establish a diagnosis of PTSD; nor does it indicate that there is any additional evidence that VA could obtain in support of the Veteran's claim.  For these reasons, the Veteran is not prejudiced by the Board's adjudication of the appeal at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence of record does not show a diagnosis of posttraumatic stress disorder or any other acquired psychiatric disorder.

2.  The evidence of record does not show a diagnosis of nerve damage to the right upper extremity.


CONCLUSIONS OF LAW

1.  A psychiatric disorder, to include PTSD, was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2012).

2.  A chronic disability manifested by nerve damage to the right upper extremity was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and for nerve damage to the right upper extremity, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  Prior to the initial adjudication of the Veteran's claims, letters dated in September 2009, November 2009, July 2010, January 2011, and April 2011 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009).  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's VA medical treatment records have been obtained; he has not identified any pertinent private medical records.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's service treatment records are not of record, as the RO determined in August 2009 that they were destroyed in the National Personnel Records Center's (NPRC) 1973 fire at their St. Louis, Missouri facility.  In cases where service records are unavailable, there is a heightened obligation to assist the claimant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).

The Veteran was afforded a VA examination with respect to his claimed psychiatric disability in March 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In his August 2011 notice of disagreement, the Veteran indicated that he did not feel that his VA psychiatric examination was adequate.  He stated that the examiner did not ask him about his experiences during service.  The Veteran's representative also argues that the VA psychiatric examination was inadequate, contending that the examiner grossly minimized what the Veteran went through during service and characterizing his stressor exposure as "low."  The representative stated that the Veteran had symptoms on every diagnostic criteria for PTSD, but did not further explain this statement.  Last, the representative noted a link between substance abuse and PTSD.  The Board acknowledges the arguments made by the Veteran and his representative, but concludes that the March 2011 VA examination and opinion are adequate in this case, as they are based on a complete review of the Veteran's claims file, an interview of the Veteran, and a mental status examination of the Veteran.  Further, the examiner provided supporting explanation and rationale for the opinion that the Veteran does not meet the criteria to establish a diagnosis of PTSD.  While the Veteran and his representative do not feel that the examiner accorded sufficient weight to the severity of the Veteran's in-service experiences, the examiner provided a thorough summary of the Veteran's combat experiences during service, but concluded that the Veteran did not meet the criteria for a diagnosis of PTSD due to his current symptoms, not because his in-service symptoms were not traumatic enough to support a diagnosis of PTSD.  Thus, although the Veteran and his representative disagree with the examiner's classification of his in-service stressor exposure as "low," this finding had no bearing on the examiner's ultimate opinion or rationale.  The Board acknowledges that the representative disagrees with the examiner's findings that the Veteran does not meet the diagnostic criteria for a diagnosis of PTSD; however, the representative's disagreement does not point to any inadequacies in the examiner's opinion or rationale, it merely notes a disagreement with the examiner's findings.  This is not a basis upon which to find the examiner's opinion inadequate.  Last, while the Veteran's representative may believe that there is a link between substance abuse and PTSD, this fact is not relevant to whether or not the Veteran meets the diagnostic criteria for PTSD or otherwise indicate that the examiner's opinion and rationale are inadequate.  Accordingly, for the foregoing reasons, the Board finds the March 2011 VA psychiatric examination to be adequate to support an appellate decision.

Although the Veteran was not afforded a VA examination with regard to his claim for entitlement to service connection for nerve damage to the right upper extremity, one was not warranted in this case.  Of the available service records in the file, the morning reports note the Veteran's diagnoses at the time of his hospital admission in July 1953 following his combat injury.  The diagnoses were reported as penetrating wound of the arm with no nerve or artery involvement and burn on the forearm.  Thus, the records specifically find that there was no nerve involvement due to the Veteran's right arm injury during service.  Moreover, as further discussed below, the Veteran has not provided any evidence indicating that he has a current nerve disorder of the right upper extremity.  Accordingly, a VA examination was not warranted in this case.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

There is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service connection may be established for a disability resulting from disease or injury which was clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

I.  Acquired Psychiatric Disorder

The Veteran contends that service connection is warranted for an acquired psychiatric disorder, to include PTSD.  He alleges that, during his active duty service in Korea, he was wounded in his right arm by mortar fire while engaging opposing forces in a battle at Pork Chop Hill.  He indicated that he feared for his life while in hostile territory, that he lost three of his friends in the battle, and that his company had 90 percent casualties.  He noted that he received a Combat Infantryman Badge, Bronze Stars, and a Purple Heart.  He explained that, since returning home from service, he has had chronic recurring nightmares; has not been able to get the sight, smell, and sounds out of his mind; cannot watch fireworks because of the sounds and explosions; and cannot watch the news about current wars because it brings back memories of his experiences in Korea.  In an August 2011 notice of disagreement, the Veteran indicated that he still thinks of how his unit was attacked during service, and that he vividly remembered being told to write letters home as it may be his last chance to do so.

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  A diagnosis of a mental disorder, including PTSD, must conform to the criteria of DSM-IV.  38 C.F.R. § 4.125 (2012). 

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f)(1).  If the Veteran did not engage in combat with the enemy or if the claimed stressors are not related to combat, then the Veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997).

Effective July 13, 2010, VA amended its regulations governing service connection for PTSD.  This amendment eliminated the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(3).

The available service records in the Veteran's claims file show that he was injured on July 11, 1953 during service in Korea.  Morning reports show that the Veteran was admitted to the hospital that day with diagnoses of penetrating wound, missile, with no nerve or artery involvement to the arm.  His wound was sutured.  The second diagnosis was burn to the forearm.  The morning reports show that the Veteran's injuries were the direct result of action against or by an organized enemy.  Records from the Surgeon General's Office (SGO) note that the Veteran was designated as an "assigned loss" on July 11, and that he was sent to a hospital in Korea.  A Western Union communication from the Adjutant General of the Army states that the Veteran was slightly wounded in action in Korea in July 1953 and that he sustained flesh wounds of the right lower arm.  A July 1953 letter from a Lieutenant Colonel reflects that the Veteran was reported medically evacuated to Japan in July 1953.  Service personnel records show that the Veteran received a Purple Heart and a Combat Infantryman Badge for his July 11, 1953 in-action wounds.

In March 2011, the Veteran underwent a VA psychiatric examination.  The Veteran reported that he engaged in combat with the enemy during active duty service.  He stated that he was on Pork Chop Hill in Korea from May 1953 until he was injured in July 1953.  He noted that his company had 90 percent casualties in one battle, which included three guys from his squad who died.  The Veteran reported that he received letters from one of the deceased soldier's family wanting the Veteran to explain why he was fighting, but the Veteran did not respond to the letters because the deceased soldier was from another platoon and he did not know him well.  The Veteran indicated that he had shrapnel from a mortar round in his right arm, and that he was hospitalized following that injury for at least one month.  He denied any significant illnesses, injuries, surgeries, or other major events during service and did not report any treatment for mental health during service.  The Veteran described having spent one night in jail for drunk driving in November 1993.  He reported that he was married twice, and that his first wife died as a result of a myocardial infarction.  He noted that he found her body, and that they had been married for 35 years at the time of her death.  He had one child from his first marriage.  He indicated that he was married to his current wife for almost 6 years and that their relationship was very good.  The Veteran reported that he worked as a long-distance truck driver until he retired several years before.  He indicated that he had a fair number of friends that he socialized with on a regular basis.  He noted that he enjoyed fishing and hunting and was a member of the Honor Guard of the American Legion in Baraga.  He also stated that he belonged to the sportsman club in his community and identified his religious affiliation as Lutheran.  He denied a history of suicide attempts and violence or assaultiveness.  He noted that he felt that he adjusted fairly well when he left military service.

Mental status examination revealed the Veteran to be clean, neatly groomed, and appropriately and casually dressed.  Psychomotor activity and speech were unremarkable.  Attitude was cooperative, friendly, relaxed, and attentive.  Affect was normal and mood was good.  Attention was intact and the Veteran was fully oriented.  Thought process and thought content were unremarkable.  There were no delusions and judgment was intact.  Intelligence was average.  With regard to insight, the Veteran stated that he was not having any difficulties, so he understood his current status.  The Veteran described some sleep impairment, indicating that it took him a long time to fall asleep and he usually awoke a couple of times per night.  He indicated that he did not have any trouble falling back asleep and felt rested most days.  The Veteran reported that he was very active doing things around the house.  He noted that he currently drank three beers per night if at home, and occasionally drank a little more on nights he goes out to eat.  He denied having used illicit substances or recreational drugs.  He denied hallucinations, and there was no inappropriate behavior.  The Veteran interpreted proverbs appropriately, and there was no ritualistic or obsessive behavior.  The Veteran denied panic attacks and there were no suicidal or homicidal thoughts.  Impulse control was good and there were no episodes of violence.  The Veteran was able to maintain minimum personal hygiene and there were no problems with activities of daily living.  Psychiatric tests were administered, which showed that the Veteran had difficulty with memory recall with brief delay, and on the clock drawing test, the Veteran's initial drawing was micrographic.  With regard to memory, remote and recent memory were normal, but immediate memory was mildly impaired.  

With regard to his PTSD stressors, the Veteran described one experience prior to service where he was hit by a log which fell off of a truck and experienced loss of consciousness.  He also described an experience almost shooting one of his Korean allies in the field while pulling duty on a listening post for 10 nights in a row and having sustained injuries during combat on Pork Chop Hill in Korea.  The Veteran explained that, during the battle on Pork Chop Hill, an enemy soldier appeared but disappeared in the grass before the Veteran could shoot.  The Veteran was injured 5 to 10 minutes afterwards.  He also noted that there were a number of casualties that he witnessed at that time.  With regard to the last stressor, the examiner noted that it involved intense fear and feelings of helplessness.  The examiner classified the Veteran's overall level of traumatic stress exposure as "low."

The examiner found that the Veteran had the following PTSD symptoms:  persistent re-experiencing the traumatic event by recurrent distressing dreams of the event; persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness through efforts to avoid thoughts, feelings, or conversations associated with the trauma; and persistent symptoms of increased arousal from difficulty falling or staying asleep.  The examiner indicated that the disturbance did not cause clinically significant distress or impairment in social, occupational, or other important areas of functioning and that, overall, the Veteran did not feel that he was experiencing any ongoing symptoms other than the rare occasion that he has a nightmare.  The Veteran stated that he never felt that he had any particular problems as a result of his war time experience other than survivor's guilt that occurred occasionally.  The examiner reported that, for several years, the Veteran had nightmares that he was fighting with the enemy, and even though he hit them they did not die.  The Veteran stated that he typically did not have the dreams unless there was a discussion about it that day.  He also noted that he sometimes wondered what would have happened if he was sent back to the Hill instead of to the hospital.  He indicated that he felt guilty because he knew several of the troops that died and wonders why he did not get killed.  He noted that the main reason that he served in the Honor Guard is to give the deceased soldiers their due, because he knows that they put their lives at risk to protect him.  He indicated that serving in the Honor Guard did not cause him to re-experience his trauma, and that it helped him to feel better.  

The examiner determined that the Veteran met the DSM-IV stressor criterion based on his combat experiences, but that he did not meet the DMS-IV criteria for a diagnosis of PTSD.  The diagnosis was alcohol dependence.  After reviewing the Veteran's claims file, conducting an interview of the Veteran, and performing a mental status examination, the VA examiner concluded that the Veteran did not meet the DSM-IV criterion for a diagnosis of PTSD.  The examiner stated that, although he met the A1 and A2 criteria for one of the identified stressors and met the criteria for his re-experiencing of the event, the Veteran only met one of the required three avoidance symptoms and one of the two required arousal symptoms.  

After thorough review of the evidence of record, the Board concludes that service connection is not warranted for an acquired psychiatric disorder, to include PTSD.  The objective evidence of record shows that the Veteran engaged in combat with the enemy, as he has submitted evidence showing that he was awarded a Purple Heart and a Combat Infantryman Badge for his injuries incurred during combat against the enemy in Korea.  Thus, his in-service stressors related to his combat experience are conceded.  

Nevertheless, the evidence of record does not show that the Veteran currently meets the criteria for a diagnosis of PTSD.  Moreover, there is no evidence in the claims file that the Veteran has any other diagnosed psychiatric disorder.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability."  In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Although the evidence reflects a diagnosis of alcohol dependence, the law provides that no compensation shall be paid if a disability is the result of a Veteran's own willful misconduct, including the abuse of alcohol and drugs.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 (2012); see also VAOPGPREC 2-97 (January 16, 1997).  The law also precludes compensation for primary alcohol abuse disabilities, and secondary disabilities that result from primary alcohol abuse.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Absent adequate medical evidence reflecting the current presence of a diagnosed psychiatric disability for which service connection may be granted any time during the appeal period, a basis upon which to establish service connection for an acquired psychiatric disorder, to include PTSD, has not been presented, and the appeal must be denied.  See also McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (holding that the requirement of a current disability is met when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).

While the Veteran has submitted lay statements that he currently has PTSD, he has not been shown to have had any medical training in this case.  As such, he is not competent to offer diagnosis and/or causation opinions on complex medical matters, as in this case.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board acknowledges that the Veteran's lay statements are competent evidence that he currently has symptoms of his claimed PTSD.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the lay statements are not competent evidence to show that the Veteran has PTSD that meets the DSM-IV diagnostic criteria.  

As the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for a psychiatric disability, to include PTSD, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Nerve Damage to Right Upper Extremity

The Veteran alleges that he injured his right upper extremity during active duty service, and that he currently has nerve damage to the right upper extremity as a result of that in-service injury.  He contends that he was wounded in the right arm with shrapnel embedded in the marrow of his bone.  

As noted above, the Veteran's available service records show that he was injured in July 1953 as a direct result of action against or by an organized enemy.  The available morning report records show diagnoses of "wound, penetrating, missile with no nerve or artery involvement" on the arm, and burn on the forearm.  A Western Union communication from the Adjutant General of the Army notes that the Veteran was slightly wounded in action in Korea in July 1953 and that he sustained flesh wounds of the right lower arm.  The Veteran received a Purple Heart and a Combat Infantryman Badge for his injuries received during combat in July 1953.  Nevertheless, the only available evidence regarding this in-service combat injury specifically states that there was "no nerve or artery involvement."  Thus, although the service records show that the Veteran injured his right arm during service in combat, the evidence also reveals that there was no injury to any nerve as a result of that injury.  Accordingly, there is no in-service evidence of a nerve injury to the right upper extremity.

Additionally, the Veteran has not submitted or identified any medical treatment records for his alleged nerve damage to the right upper extremity, and there is no evidence in the claims file that the Veteran has a currently diagnosed nerve disorder of the right upper extremity.  

In January 2011, the Veteran underwent a VA joints examination with regard to other related claims, but the examiner did not make any findings as to a nerve disability or otherwise perform a neurological examination.  The examiner noted that the Veteran had open wounds and shrapnel fragments in the right forearm following an in-service combat injury to the right arm.  The Veteran was taken to the hospital for open wound repair and some fragments were removed, but some could not be removed.  Since that time, the Veteran reported that he had some pain and stiffness in his right forearm, elbow, and wrist, and that over the years he developed arthritis in his right wrist, elbow, and shoulder.  The Veteran described right shoulder pain, stiffness, and decreased speed of joint motion; right elbow pain, stiffness, and decreased speed of joint motion; right elbow/forearm pain and stiffness; and right wrist pain, stiffness, and decreased speed of joint motion.  Physical examination showed no loss of bone or a part of a bone, no recurrent shoulder dislocations, and no inflammatory arthritis.  There was tenderness, abnormal motion, and pain at rest in the right shoulder; tenderness and pain at rest in the right elbow; and tenderness, pain at rest, abnormal motion, and guarding of movement in the right wrist.  Range of motion of the right shoulder showed flexion from 0 to 150 degrees, abduction from 0 to 130 degrees, internal rotation from 0 to 75 degrees, and external rotation from 0 to 60 degrees.  Range of motion of the right elbow/forearm showed flexion from 0 to 125 degrees, extension from 125 to 0 degrees, pronation from 0 to 80 degrees, and supination from 0 to 85 degrees.  Range of motion of the right wrist revealed dorsiflexion from 0 to 18 degrees, palmar flexion from 0 to 25 degrees, radial deviation from 0 to 15 degrees, and ulnar deviation from 0 to 20 degrees.  There was objective evidence of pain following repetitive motion but no additional loss of motion.  X-rays were performed, which revealed moderate acromioclavicular joint and mild glenohumeral degenerative changes in the right shoulder; enthesopathy and degenerative joint disease in the right elbow; and degenerative changes in the right wrist.  The diagnosis was healed shrapnel wound of right forearm with residual of healed scar, shrapnel fragments in soft tissue, enthesopathy and degenerative joint disease of right elbow, shoulder and right wrist with significant decreased range of motion of these joints compared to other side.

The Board finds that the medical evidence of record does not support a finding of service connection for a nerve disorder of the right upper extremity.  In that regard, there has been no demonstration of a chronic nerve disorder of the right upper extremity at any time during the period on appeal.  Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation); see also McClain, 21 Vet. App. at 323 (holding that the requirement of a current disability is met when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim); see also Romanowsky v. Shinseki, No. 11-3272 (Vet. App. May 9, 2013).  The available service records specifically state that there was no nerve involvement to the Veteran's right upper extremity following his in-service combat injury.  Further, the Veteran has not identified or submitted any evidence indicating that he has a current nerve disability in the right upper extremity now or at any point during the claim or appeal period, and the VA treatment records in the claims file do not document complaints of nerve symptoms in the right upper extremity or otherwise suggest a nerve disorder of the right upper extremity.  The Court has held that Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim.  Brammer, 3 Vet. App. at 225.  

As noted above, although the Veteran is competent to report his symptoms, he is not competent to offer diagnosis or causation on complex medical matters.  Jandreau, 492 F.3d at 1376-77.  However, the Veteran has not identified any specific symptoms which he believes are a nerve disability.  Moreover, the Veteran is not competent to diagnose a nerve disability in the right upper extremity, as the diagnosis of such a disorder requires specialized medical training and expertise.  See Barr, 21 Vet. App. at 307 (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  Thus, the Veteran's lay statements are not sufficient to establish a current diagnosis of a nerve disorder of the right upper extremity.  

As the competent evidence of record does not establish a diagnosed nerve disorder of the right upper extremity, service connection for a nerve disorder of the right upper extremity is not warranted.  In view of the foregoing, the Board finds that the preponderance of the evidence is against service connection for the disabilities at issue.  Therefore, the benefit of the doubt doctrine is not for application.  See Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.

Entitlement to service connection for a nerve disorder of the right upper extremity is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


